Order of the Surrogate’s Court of Richmond county denying petition to direct payment of $47,579.30 to the estate, and order as resettled, reversed upon the law and the facts, with $10 costs and disbursements, and petition granted, with $10 costs. The respondent does not deny the allegation in the petition that in the proceedings to settle the account of the executors he testified that during the period that he conducted the business of the decedent, from July 4, 1917, to December 31, 1924, a period of seven and one-half years, he paid to himself the sum of $103,829.30 under the claim that he was a partner and as such was entitled to one-half the profits. This court held that respondent was not a partner, but that he was entitled to compensation for services rendered at the rate of $7,500 per year, which would total $56,250. Pending the litigation in which these parties are now involved, and the final settlement of the account, the assets of the estate should be in the hands of the executors, as such. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.